Order filed, January 09, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00509-CV
                                 ____________

                     ENZO INVESTMENTS, LP, Appellant

                                         V.

                          CHARLES WHITE, Appellee


                    On Appeal from the 152nd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2009-08290


                                     ORDER

      The reporter’s record in this case was due November 14, 2013. See Tex. R.
App. P. 35.1. On October 15, 2013, this court ordered the court reporter to file the
record within 30 days.     On December 02, 2013, this court granted Cynthia
Martinez Montalvo’s motion for extension of time to file the record until
December 31, 2013. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Cynthia Martinez Montalvo, the official court reporter, to file
the record in this appeal within 30 days of the date of this order. No further
extensions will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Cynthia Martinez Montalvo does
not timely file the record as ordered, we will issue an order directing the trial court
to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM